Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la cual se une el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta.
Hoy, una mayoría de este Tribunal interpreta la Ley Interestatal Uniforme de Alimentos entre Parientes, infra, *696para resolver que una vez un tribunal de otra jurisdicción emite una orden de alimentos a favor de un menor, nues-tros tribunales carecen de jurisdicción para entender en una reclamación de alimentos presentada por un menor contra su abuelo, en virtud del deber de alimentos entre parientes reconocido en nuestro Código Civil, 31 L.P.R.A. see. 561 et seq.
En su curso interpretativo, la mayoría pasa por alto que las limitaciones jurisdiccionales de nuestra ley interestatal de alimentos no aplican al tipo de obligación que posibilita la reclamación de alimentos que hoy nos ocupa. Ello, pues se trata de una obligación independiente que quedó fuera del marco de aplicación del estatuto. Además, ambas par-tes residen en Puerto Rico y no existe una orden vigente contra el abuelo, ya que este no formó parte del proceso celebrado en la otra jurisdicción. Es decir, la pensión im-puesta en este caso no trastoca en lo absoluto los postula-dos de la referida legislación.
Por las razones que expongo a continuación, y porque creo que hoy se toma una decisión lamentable y desacer-tada, disiento.
El Sr. Esteban R. Bengoa Becerra y la Sra. Maldrid Moreno Maldonado procrearon al Sr. Javier Bengoa Moreno. De la unión de este último y la Sra. Danette Linares nació el menor J.S.B.L. en el estado de Florida, el 30 de enero de 2000. El 30 de octubre de 2007, la custodia temporal del menor pasó a manos de la señora Moreno Maldonado, abuela paterna, y de su actual esposo, el señor Bernardo Solá Gutiérrez. Ello en virtud de una orden emitida por la Corte para el Noveno Circuito del Condado de Orange, Florida (Corte de Florida) en un caso de remoción de custodia presentado contra los padres biológicos por maltrato hacia el menor. No obstante, en esa ocasión, la Corte de Florida *697no fijó unapensión alimentaria para el menor.(1) Ese mismo año, el matrimonio Moreno-Solá se trasladó con el menor a Puerto Rico, donde residen actualmente.
Se alega que más adelante, el 4 de diciembre de 2007, la Corte de Florida impuso a cada uno de los padres del me-nor J.S.B.L. la obligación de proveer una pensión alimen-taria de $240 mensuales, para un total de $480.(2) Ante el incumplimiento de los padres con el plan de reunificación familiar, el 9 de febrero de 2009 la Corte de Florida emitió una orden en la que confirió al matrimonio Moreno-Solá la custodia permanente del menor (permanent guardianship).(3) Surge de la orden que la Corte de Florida invistió al matrimonio Moreno-Solá con todos los deberes relacio-nados con el cuidado del menor, entre estos, el de proveerle alimentos hasta alcanzar la mayoría de edad.(4) Nada ex-presó ese tribunal sobre la orden de alimentos de 4 de diciembre de 2007.
Entretanto, el abuelo paterno del menor, el señor Ben-goa Becerra, había acordado con la señora Moreno Maído-nado aportar la suma de $500 mensuales para sufragar los gastos de manutención del nieto de ambos, e hizo pagos por la referida cantidad. No obstante, posteriormente el señor Bengoa redujo la cantidad de dinero en los pagos, por lo que la señora Moreno Maldonado se negó a aceptarlos. El señor Bengoa adujo esta razón para dejar de efectuarlos.(5)
*698Como secuela de lo anterior, el 13 de abril de 2009 el matrimonio Moreno-Solá presentó una demanda de ali-mentos contra el Sr. Esteban R. Bengoa Becerra en el Tribunal de Primera Instancia, Sala de Caguas, Puerto Rico.(6) En la demanda, el matrimonio Moreno-Solá adujo que los padres biológicos no habían provisto cantidad de dinero alguna para la manutención del menor y que estos eran incapaces de aportar. Además, alegó en la demanda que el señor Bengoa Becerra había incumplido un acuerdo alcanzado con la señora Moreno Maldonado para el pago de $500 mensuales para la manutención de su nieto. Por lo anterior, solicitaron que se impusiera una pensión alimen-taria contra el abuelo, el señor Bengoa Becerra, en benefi-cio del menor J.S.B.L., en conformidad con nuestro ordenamiento. (7)
Posteriormente, el señor Bengoa Becerra presentó una moción de desestimación en la que alegó que el tribunal estaba impedido de atender el caso por no tener jurisdic-ción sobre la materia. Fundamentó su posición en el hecho que el menor J.S.B.L. nació en el estado de Florida, locali-dad que a su vez era el domicilio de los padres del menor, por lo que los tribunales de ese estado retenían la jurisdic-ción sobre todo asunto relacionado con el menor. El foro de primera instancia proveyó “no ha lugar” a la moción. De esa decisión, el señor Bengoa Becerra recurrió al Tribunal de Apelaciones, el cual confirmó la determinación del Tribunal de Primera Instancia, en un dictamen del cual no se recurrió.(8)
Devuelto el caso al Tribunal de Primera Instancia, se celebró una vista sobre alimentos el 1 de septiembre de 2009, la cual se trató como Vista sobre Pensión Provisional. El día de la vista, el señor Bengoa Becerra *699planteó nuevamente la falta de jurisdicción, a lo que el tribunal declaró “no ha lugar”. La prueba presentada en la vista consistió del testimonio de la abuela demandante, la señora Maldrid Moreno Maldonado, y del abuelo deman-dado, el Sr. Esteban R. Bengoa Becerra, así como de varios documentos cuya admisibilidad fue estipulada por las partes.(9)
Posteriormente, el 13 de octubre de 2009, el demandado presentó una segunda moción de desestimación en la que alegó que en la vista sobre alimentos los demandantes no presentaron evidencia para probar la incapacidad econó-mica de los padres biológicos del menor. El foro primario la declaró no ha lugar mediante una orden notificada el 20 de octubre de 2009.
Ese mismo día, el Tribunal de Primera Instancia noti-ficó una resolución dictada el 16 de octubre de 2009, en la que resolvió que se había probado que el menor J.S.B.L. tenía una necesidad de alimentos que sus padres habían sido —y eran— incapaces de satisfacer. A la luz de lo anterior, y en ausencia de alegaciones sobre otros parientes obligados en grado más próximo a los abuelos, coligió que procedía imponer a estos la obligación de proveer alimen-tos al menor. En ese tenor, y a la luz de la prueba admitida por el tribunal, impuso al señor Bengoa Becerra una pen-sión provisional de $1,041.49 mensuales, lo que representa el 50% del total de los gastos básicos y suplementarios del menor.
Insatisfecho con la resolución anterior, el señor Bengoa Becerra presentó oportunamente un recurso de certiorari ante el Tribunal de Apelaciones, en el que se limitó a cues-tionar la imposición y cuantía de la pensión alimentaria, no así la jurisdicción del tribunal para entender en el caso. Casi dos meses después, el 18 de enero de 2010, el recu-rrente informó —por primera vez en los procedimientos *700desde que se iniciaron ante el Tribunal de Primera Instan-cia— la existencia de la orden de alimentos emitida por la Corte de Florida. Descansando en dicha orden, nueva-mente solicitó la desestimación de la demanda por falta de jurisdicción sobre la materia al entender que la Corte de Florida era el único foro con jurisdicción para atender cual-quier asunto relacionado con los alimentos del menor.
El Tribunal de Apelaciones emitió una sentencia y con-firmó la decisión del Tribunal de Primera Instancia en la que se había fijado la pensión alimentaria provisional. No obstante, el foro intermedio se abstuvo de dilucidar el plan-teamiento jurisdiccional esgrimido por el peticionario, al razonar que era el foro de primera instancia el adecuado para resolver qué efecto, si alguno, tenía la orden de ali-mentos del estado de Florida sobre la pensión impuesta. Esto, ya que al haber surgido esta controversia por pri-mera vez en la etapa apelativa, el foro primario no tuvo la oportunidad de tomarla en consideración previo a emitir su dictamen.
Aún inconforme, el señor Bengoa Becerra presentó un recurso de apelación ante este Tribunal, en el que adujo que debía revocarse la decisión del foro intermedio por tres razones, a saber: (1) que la Corte de Florida es el único foro con jurisdicción sobre el menor y sobre la orden de pensión alimentaria; (2) que no procedía que el tribunal le impu-siera una pensión alimentaria sin antes realizar una deter-minación de incapacidad económica de los padres biológi-cos, y (3) que la responsabilidad impuesta debía ser mancomunada y no solidaria.
Días después de haberse presentado el recurso antes mencionado, el matrimonio Moreno-Solá presentó una mo-ción ante el Tribunal de Primera Instancia para que se hallara al demandado incurso en desacato por incumplir con el pago de la pensión alimentaria impuesta previamente. Ante la inminencia de la celebración de una vista de desacato, el señor Bengoa Becerra presentó una *701moción en auxilio de nuestra jurisdicción y solicitó que pa-ralizáramos el proceso ante el foro primario hasta que se atendiera el recurso presentado ante este Tribunal. El 23 de julio de 2010, emitimos una Resolución para acoger el recurso de apelación como un certiorari y ordenamos paralizar. Ambas partes presentaron sus respectivos alega-tos ante este Tribunal.
Una vez tenemos un cuadro adecuado de los hechos que rodean la controversia que nos ocupa, examinemos el De-recho aplicable.
HH 1 — 1
A. El 20 de diciembre de 1997, la Asamblea Legisla-tiva aprobó la Ley Interestatal Uniforme de Alimentos entre Parientes (L.I.U.A.P.), Ley Núm. 180 de 20 de diciem-bre de 1997, 8 L.P.R.A. see. 541 et seq. A través de esta ley se adoptó en Puerto Rico la Uniform Interstate Family Support Act (U.I.F.S.A.). La U.I.F.S.A. es la versión revisada de una serie de estatutos modelos aprobados por la National Conference of Commissioners on Uniform State Laws durante el siglo pasado, dirigidos principalmente a unifor-mar los procedimientos de reconocimiento y ejecución de órdenes de alimentos entre los estados, territorios de Estados Unidos y el Estado Libre Asociado de Puerto Rico. Véase Nota, The Uniform Interstate Family Support Act: The New URESA, 20 Dayton L. Rev. 425, 447 (1994).(10)
*702Previo a la implementación de los estatutos interestata-les de alimentos, la parte alimentista enfrentaba serias dificultades para poder cobrar y recibir su sustento. Por ejemplo, no existían mecanismos directos para ejecutar una orden de alimentos contra un alimentante si este abandonaba el estado en que residía, lo que promovía que este acudiera a distintos estados en búsqueda de alguna legislación que le facilitara modificar la orden de alimentar vigente. Véase Nota, supra, pág. 426. Recaía en la parte alimentista la onerosa gestión de movilizarse hasta el nuevo estado de residencia del alimentante con el fin de iniciar una nueva acción de alimentos en su contra. Id.
En aras de atender esa realidad, se diseñaron varios estatutos modelos los cuales, en mayor o menor grado, fue-ron incorporados por los estados como parte de sus respec-tivos ordenamientos. No obstante, aun bajo los estatutos anteriores a la U.I.F.S.A., cabía la posibilidad de que, a pesar de estar vigente una orden, otro tribunal emitiera una nueva o modificara la ya existente. Esto conllevaba que múltiples órdenes de pensión alimentaria podían estar vigentes al mismo tiempo, en cuanto a un mismo alimen-tante y alimentista, permitiendo la doble exposición de un alimentante. Véanse: supra, pág. 458; Comentario, Jurisdictional Issues under the Uniform Interstate Family Support Act, 16 J. Am. Acad. Matrimonial Law 243, 244 (1999); P. Wick Hatamyar, Critical Applications and Proposals for Improvements of the Uniform Interstate Family Support Act and the Full Faith and Credit for Child Su*703pport Orders Act, 71 St. John’s L.Rev. 1, 5-6 (1997).(11) Así, la aprobación de la U.I.F.S.A. fue impulsada por el objetivo de facilitar y uniformar los procedimientos para el estable-cimiento y ejecución de las órdenes de alimentos en casos interestatales. Véase Nota prologal, Uniform Interstate Child Support Act (1996), 9 U.L.A. 285—289.
Sin embargo, del texto de la U.I.F.S.A., adoptada en nuestra L.I.U.A.P., se desprende una multiplicidad de vías o mecanismos que atienden los problemas mencionados anteriormente.(12) De estos, los hechos del caso de autos *704canalizan nuestra atención a lo dispuesto en la ley sobre el establecimiento, cumplimiento y modificación de órdenes de alimentos a favor de un menor. Veamos.
B. Con el propósito de erradicar los defectos prácticos que caracterizaron a los estatutos anteriores, tanto la U.I.F.S.A. como nuestra L.I.U.A.P. establecen que, en lo posible, no debe existir más de una orden de alimentos en determinado momento. Aponte v. Barbosa Dieppa, 146 D.P.R. 558, 570-571 (1998). Para hacer viable ese objetivo, se estableció el principio de jurisdicción continua y exclu-siva, según estatuido en el Art. 2.205 de la L.I.U.A.P., equivalente a la See. 205 de la U.I.F.S.A. 8 L.P.R.A. see. 542d(c); 9 U.L.A. see. 205, pág. 349; Aponte v. Barbosa Dieppa, ante. De acuerdo con el referido precepto, un tribunal que emite una orden de pensión alimentaria en be-neficio de determinado alimentista, retiene jurisdicción continua y exclusiva sobre la orden y, salvo circunstancias limitadas, es el único tribunal con jurisdicción para modificarla. 8 L.P.R.A. sec. 542d; Aponte v. Barbosa Dieppa, ante, pág. 571. De igual forma, una vez un tribunal adquiere jurisdicción continua y exclusiva sobre una orden, la ley proscribe que otro foro dicte una segunda orden de alimentos contra el mismo alimentante y alimentista. 8 L.P.R.A. see. 541.
A manera de excepción, la orden podrá modificarse cuando el tribunal que la emitió haya perdido su jurisdic-ción continua y exclusiva sobre la orden, lo que ocurre de dos formas: (1) cuando todas las partes han dejado de resi-dir en el estado emisor, o (2) cuando todas las partes han consentido por escrito a que un tribunal de otro estado mo-difique la orden. 8 L.P.R.A. secs. 542d(a) y 547-547c; Aponte v. Barbosa Dieppa, ante, pág. 572.(13)
*705Así, auscultar el lugar de residencia de las partes que figuran en la orden solo es pertinente para resolver si el tribunal que la emitió aún tiene jurisdicción continua y exclusiva sobre la orden. Véanse: 8 L.P.R.A. sec. 542d; Aponte v. Barbosa Dieppa, ante, pág. 572. De haber cesado la jurisdicción, ello solo supondría que la orden podría ser registrada en Puerto Rico para propósitos de ser modifi-cada por un tribunal, puesto que hasta que ello no ocurra, la orden continúa vigente. 8 L.P.R.A. secs. 542d y 547-547c. No obstante, una vez un tribunal modifica una orden siguiendo el procedimiento establecido en la ley, adquiere jurisdicción continua y exclusiva sobre esta, lo que privaría al antiguo tribunal de su jurisdicción para modificarla. 8 L.P.R.A. sec. 542d(c).
Nótese que al tratar la jurisdicción continua y exclusiva, la ley expresamente menciona que esta recae sobre la orden. Ni del Art. 2.205 de nuestra ley, de su versión en inglés o del estatuto modelo se desprende que, una vez un tribunal posee jurisdicción continua y exclusiva sobre la orden, ello significa que ese tribunal retiene jurisdicción, no solo sobre la orden, sino para todo tipo de reclamación o fuente de alimentos que el menor tenga a su haber.
De igual forma, el estatuto guarda silencio sobre si la jurisdicción continua y exclusiva impide que un alimen-tista inste una reclamación con base en obligaciones distin-tas a las que emanan de la patria potestad o del matrimo-nio, y contra un alimentante sobre el cual no se ha impuesto obligación alguna en virtud de una orden. Debe-mos entonces analizar el principio de jurisdicción exclu-siva, a la luz de los hechos particulares traídos ante nues-tra consideración.
C. Al examinar los comentarios oficiales de la Comi-sión que redactó la U.I.F.S.A., puede constatarse que en *706todas las instancias en que el estatuto menciona la juris-dicción continua y exclusiva se indica que esta se retiene sobre la orden. Por ejemplo, la ley provee que si un tribunal adquiere jurisdicción continua y exclusiva sobre una orden, ello impide que otros tribunales puedan modificar la orden y sus términos, a menos que el tribunal que la emitió haya perdido su jurisdicción sobre la orden.(14) Según se explica en el Comentario del estatuto modelo:
Hasta que alguna de las partes o el menor continúen resi-diendo en el estado que emite la orden, o hasta que las partes no establezcan un acuerdo en contrario, el tribunal que emite la orden tiene jurisdicción continua y exclusiva sobre su orden —lo que en términos prácticos significa que puede modificar su orden. (Enfasis y traducción nuestros.) Comentario, 9 U.L.A. see. 205, pág. 340.
Asimismo, el estatuto no establece que el alcance de la jurisdicción continua y exclusiva se extiende a cualquier otro beneficio, deber u obligación existente bajo un ordena-miento, que pueda conllevar el establecimiento de una pen-sión alimentaria a favor del menor. Tampoco atiende los supuestos en que se trata de fijar una obligación de ali-mentar a un alimentante distinto al que figura en la orden emitida por el tribunal con jurisdicción continua y exclusiva. Y es que lo cierto es, como se demostrará, que el texto original de la U.I.F.S.A., adoptado íntegramente en nuestra legislación, no contempla este tipo de situaciones. No obstante, es menester indagar qué tipo de alcance se pretendió conferir a esta legislación y si la pensión im-puesta en este caso por el Tribunal de Primera Instancia lo irrumpe o trastoca.
D. El examen legislativo de la L.I.U.A.P., en unión al historial del estatuto modelo, evidencian que la motivación principal de los cuerpos legislativos al aprobar la L.I.U.A.P. fue evitar dos situaciones: (1) que se emitieran *707múltiples órdenes de alimentos sobre las mismas partes, y (2) que un tribunal modificara una orden emitida por otro tribunal, restando uniformidad a los procedimientos. Co-mentario, supra, pág. 329; Exposición de Motivos de la Ley Interestatal de Alimentos entre Parientes, 1997 Leyes de Puerto Rico 839.
Precisamente, tanto en la U.I.F.S.A. como en nuestra L.I.U.A.P. se establecieron unas guías transitorias para atender los casos dilucidados bajo estatutos anteriores, que como indicamos, permitían la existencia de múltiples órde-nes contra las mismas partes. Así, de estar vigente más de una orden, la ley provee unas guías para establecer cuál es la orden controlante. No obstante, dicho procedimiento aplica solo en situaciones en que [hayan] sido emitidas dos o más órdenes de pensión alimentaria para menores por tribunales de Puerto Rico o de otro estado en relación al mismo deudor alimentante y menor ...”. (Énfasis suplido.) 8 L.P.R.A. sec. 542f(b). Sin embargo, la ley nada provee en cuanto al supuesto en que se trate de órdenes separadas, cada una dirigida a un alimentante distinto.
Cabe entonces puntualizar que el hecho de que se emita más de una orden de alimentos, cada una dirigida a ali-mentantes distintos, no activa el procedimiento dispuesto en la referida sección 542f(b) del Título 8 de L.P.R.A. a fines de determinar cuál de las órdenes es controlante. La razón lógica de que ello sea así es que trata de un procedi-miento remedial, y la acción de fijar una segunda orden contra un alimentante distinto, al que se le impone una obligación por primera vez, no presenta el tipo de perjuicio que la U.I.F.S.A. pretendió erradicar, entiéndase, la exis-tencia de múltiples órdenes en relación con el mismo ali-mentante y alimentista. Cabe entonces colegir que la L.I.U.A.P., y el principio de una sola orden allí adoptado, no proscriben, ni son incompatibles, con la acción de dictar una orden de alimentos contra un alimentante distinto al *708que figura en una orden previa emitida por otro tribunal y contra quien no se ha emitido orden alguna.
E. Por otro lado, al analizar minuciosamente el histo-rial legislativo y el texto de la U.I.F.S.A., adoptada íntegra-mente en nuestra L.I.U.A.P., puede notarse que se trata de un estatuto modelo aplicable únicamente a dos tipos de obligaciones de alimentos: (1) la obligación de alimentar a los hijos que emana de la paternidad o maternidad, y (2) la obligación recíproca de brindarse alimentos que corres-ponde a los cónyuges. Varios factores abonan a esta interpretación. Veamos.
En primer lugar, en los países de common law —como Estados Unidos— la obligación de aquellos llamados a ali-mentar corresponde a los esposos entre sí y a los padres respecto a sus hijos. R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Pro-grama de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, 2002, págs. 1448-1449. Más allá de lo anterior, el deber de alimentar no se ex-tiende a otros parientes, tales como los abuelos.(15) En el ámbito estatutario, a modo de excepción, podemos mencio-nar la legislación del estado de Luisiana, que como la nues-tra, extiende la obligación de alimentar a un menor a otros parientes, incluyendo los abuelos. Véanse: Art. 229 del Código Civil de Luisiana, La. Civ. Code Art. 229; Art. 143 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 562; Serrano Geyls, op. cit., págs. 1448-1449. Ahora bien, como regla general, el ordenamiento estadounidense no establece la obligación de los abuelos de proveer alimentos a sus nietos *709en situaciones en que los padres biológicos sean incapaces de cumplir con su obligación.(16)
El hecho de que en el common law la obligación de ali-mentar no se extiende a los ascendientes más allá del padre y la madre, abona a la conclusión de que al redactar la U.I.F.S.A., no se pudo haber tomado en consideración la existencia de otros deberes de alimentar que no fuesen aquellos originados por la paternidad o en el matrimonio. Lo anterior, en unión a las omisiones señaladas anterior-mente, confirma que la U.I.F.S.A. no fue diseñada con el propósito de regir otras fuentes de obligación de alimentar que puedan existir a favor de un menor, separada de la que emana de su relación con sus padres.(17)
Por ello, llama la atención que la opinión mayoritaria señale que los redactores de la U.I.F.S.A. incluyeron una definición amplia del término alimentante, dejando entre-ver que ello se hizo con el propósito de que el estatuto apli-cara a la obligación de los abuelos con sus nietos. Esta interpretación no solo proviene de un equívoco, sino que no halla base alguna en el texto del estatuto ni en su historial.
Nuestra L.I.U.A.P. define el término alimentante de la forma siguiente:
!13)(a) Deudor o alimentante. — Significa la persona o el caudal hereditario de un causante, que debe o se alega que debe la obligación de prestar alimentos;
(b) que se alega es el padre, pero respecto al cual no ha sido determinada la filiación del menor, o
*710(c) que es responsable de satisfacer una orden de pensión alimentaria. (Énfasis suplido.) 8 L.P.R.A. sec. 541(13).(18)
Ciertamente, el citado precepto define el término ali-mentante en términos amplios, pero no puede sugerirse, con seriedad académica, que ello extiende la aplicación del estatuto para que aplique a cualquier tipo de obligación de dar alimentos, más allá de las que ostentan los padres y los cónyuges.
De una lectura serena de la citada definición se des-prende que su amplitud obedece a la intención de los re-dactores de la U.I.F.S.A. de que el término aplicase en cual-quier etapa de los procedimientos, no solo en casos en que la obligación ha sido previamente establecida, sino tam-bién en situaciones en que se alega que un padre o cónyuge tienen la obligación de alimentar, aunque la filiación o la obligación del cónyuge no haya sido fijada por un tribunal. Véase Comentario, supra, Sec. 101, pág. 310.
Abona a lo anterior que en los comentarios oficiales al texto original de la U.I.F.S.A. se indica expresamente que el estatuto no aplica a procedimientos para hacer valer otros deberes estatutarios de alimentar, ya sea entre otras personas o parientes, tales como el deber de un hijo adulto de sustentar a sus padres. Véase Nota Prologal, supra, pág. 286 (“The Act may be used only for proceedings involving the support of a child or spouse of the support obligor, and not to enforce other duties such as support of a parent”). Véase, además, S. Torres Peralta, La ley de sustento de menores y el derecho alimentario en Puerto Rico, San Juan, Pubs. STP, 2007, T. 2, pág. 17.11. Consecuentemente, la obligación legal de alimentos impuesta a los abuelos que *711emana de nuestro Código Civil es un deber estatutario que no forma parte del ámbito de aplicación de la U.I.F.S.A. Del mismo modo, es forzoso colegir que las limitaciones juris-diccionales del referido estatuto tampoco aplican a un pro-cedimiento en el que un nieto reclama alimentos a su abuelo y ambos residen en Puerto Rico.
HH 1 — I 1 — H
La opinión mayoritaria razona que una vez un tribunal posee jurisdicción continua y exclusiva sobre la orden, la ley del estado en el que está sito el tribunal rige todo lo relativo a la naturaleza y al alcance del deber de alimentar. Opinión mayoritaria, pág. 685. Como conse-cuencia, se adelanta a concluir que no procede aplicar las disposiciones de nuestro Código Civil que reglamentan el deber de alimentos entre parientes y que amparan la posi-bilidad de que un abuelo deba responder por la necesidad alimentaria de su nieto. Es decir, que nuestra ley, que a todas luces provee una mayor protección, quedaría despla-zada de probarse la existencia de una orden de alimentos contra los padres biológicos del menor J.S.B.L. Para fun-damentar su posición, la ponencia mayoritaria reproduce el Art. 6.604 de nuestra L.I.U.A.P., el cual lee, en lo perti-nente:
(a) La ley del estado que emite la orden es la ley que rige la naturaleza, alcance, cantidad y duración de los pagos corrien-tes y otras obligaciones relacionadas con el deber de alimentar y el pago de las sumas adeudadas bajo dicha orden. (Énfasis suplido.) 8 L.P.R.A. sec. 545c.
El Tribunal concluye que esta sección de la ley priva a un tribunal de otro estado de su autoridad para reconocer otros deberes o remedios independientes o de distinta naturaleza. No obstante, la falla del razonamiento de la mayoría es que pasa por alto que esta sección es inaplica-ble a los hechos de este caso.
*712El Art. 6.604 forma parte del procedimiento establecido en la ley para casos en que una parte solicita que se regis-tre y ejecute una orden de alimentos en un estado distinto al que la emitió. 8 L.P.R.A. sec. 545c. Ello únicamente im-plica que, una vez se utiliza ese procedimiento, las obliga-ciones establecidas en la orden deberán regirse por el de-recho sustantivo del estado en que se emitió la orden. Véanse: Id.; Comentario, supra, Sec. 604, págs. 427-428.
Así pues, el marco de aplicación del Art. 6.604 de la L.I.U.A.P. se limita al procedimiento de registro para eje-cución, más esta no es óbice para que se inste una recla-mación como la del presente caso, en el que por primera vez se solicita que se establezca la obligación de un alimentante.
Ya examinados los preceptos de nuestro estatuto inter-estatal de alimentos, solo resta aplicarlos fielmente a los hechos ante nuestra consideración.
<1
El caso de autos versa sobre una reclamación de alimen-tos presentada por el menor J.S.B.L. contra su abuelo, el señor Bengoa Becerra, instada al amparo del deber de ali-mentos entre parientes instaurado en nuestro ordena-miento, el cual establece la obligación subsidiaria de los abuelos de alimentar a sus nietos. Art. 143 del Código Civil de Puerto Rico, supra; Vega v. Vega, 85 D.P.R. 675 (1962); Piñero Crespo v. Gordillo Gil, 122 D.P.R. 246 (1988); Torres Peralta, op. cit., T. 1, págs. 5.60-5.69.
Al examinar el texto de la demanda presentada por el matrimonio Moreno-Solá ante el Tribunal de Primera Ins-tancia, observamos que la parte alimentista únicamente solicitó del tribunal que ordenara al señor Bengoa Becerra que aportara económicamente para la manutención de su nieto. Siguiendo el procedimiento dispuesto en la ley y en nuestra jurisprudencia al respecto y a la luz de la prueba *713admitida, el tribunal fijó una pensión provisional para el menor.
El matrimonio Moreno-Solá no solicitó que se estable-ciera una segunda orden de alimentos en cuanto al mismo alimentante, por lo que no cabe decir que se intenta esta-blecer una segunda orden sobre las mismas partes objeto de la supuesta orden de alimentos emitida por la Corte de Florida. (19) Lo que es más patente aún, no solicitó que se modificaran o alteraran los términos, el alcance o la cuan-tía de la referida orden. Es decir, no estamos ante la posi-bilidad de que ocurra alguna de las situaciones que propi-ciaron la aprobación, no solo de la U.I.F.S.A., sino de los estatutos interestatales de alimentos en general.
En este caso, tanto el alimentante como el alimentista residen en Puerto Rico y no surge del expediente que se haya dictado orden alguna para que el peticionario cum-pliera con alguna pensión alimentaria. Dicho esto, nos en-contramos ante una reclamación de alimentos puramente doméstica, en la que las partes alimentante y alimentista residen en Puerto Rico. Véase Torres Peralta, op. cit., T. 2, págs. 17.23-17.24. Es decir, las limitaciones jurisdicciona-les establecidas en la L.I.U.A.P. no aplican a los hechos de este caso, por lo que nuestros tribunales tienen autoridad para atender la reclamación instada contra el señor Bengoa Becerra. (20)
En ausencia de una expresión legislativa en contrario, *714en el caso de autos no existe una razón de peso para renun-ciar a nuestra jurisdicción en una porción mayor a lo exi-gido por ley, máxime si ello conlleva que se arrebate a un menor los mecanismos adicionales y de mayor protección que provee nuestro ordenamiento para que éste reciba los alimentos de los cuales se ha visto privado. Es, por lo tanto, sumamente lamentable el curso de acción mayorita-rio, el cual tiene el efecto real de perjudicar a un menor al impedirle que pueda reclamar alimentos de sus abuelos conforme establece el ordenamiento puertorriqueño.
Por las razones que discuto, disiento del razonamiento y del desafortunado resultado al que arriba la opinión mayoritaria.

 Determinación de hecho número 2 del Tribunal de Primera Instancia, Apén-dice de la Apelación, pág. 62.


 Como se verá más adelante, la controversia sobre esta orden surgió por primera vez en la etapa apelativa, por lo que el Tribunal de Primera Instancia no la tomó en consideración al emitir la orden de alimentos. Por el contrario, conforme al testimonio de la señora Moreno Maldonado, el Tribunal de Primera Instancia deter-minó que no se había fijado una pensión alimentaria a los padres biológicos del menor. Determinación de hecho número 3 del Tribunal de Primera Instancia, Apén-dice de la Apelación, pág. 62.


 Order Placing Child in a Permanent Guardianship and Terminating Protective Supervision and Establishing the Guardians Rights and Powers, de 9 de febrero 2009, Apéndice de la Apelación, pág. 89.


 íd.


 Determinaciones de hecho número 15-17 del Tribunal de Primera Instancia, Apéndice de la Apelación, pág. 65.


 Posteriormente, el caso fue trasladado al Tribunal de Primera Instancia de Humacao.


 Demanda, Apéndice de la Apelación, pág. 15.


 Resolución del Tribunal de Apelaciones, KLCE2009-1218, Apéndice de la Apelación, pág. 141.


 Resolución del Tribunal de Primera Instancia, Caso Civil Núm. HSRF 09-00564, Apéndice de la Apelación, pág. 61.


 Como ya hemos expresado en otras ocasiones, la Uniform Interstate Family Support Act (U.I.F.S.A.) es un estatuto modelo cuya adopción fue requerida por el Congreso de Estados Unidos —mediante legislación— como requisito para que Puerto Rico y los estados pudieran participar de unos fondos federales para los pro-gramas de sustento de menores y asistencia pública a familias necesitadas. Véanse: Santiago v. Rodríguez, 161 D.P.R. 826, 831 (2004); Aponte v. Barbosa Dieppa, 146 D.P.R. 558, 567 (1998).
La primera versión de la U.I.F.S.A. fue aprobada en 1992. Posteriormente —en 1996— sufrió varias enmiendas importantes inspiradas en la necesidad de formular unas guías claras para la ejecución de las órdenes de alimentos en un estado distinto al cual emitió la orden inicial. Precisamente, la versión adoptada en nuestro ordena-miento a través de la Ley Núm. 180 de 20 de diciembre de 1997, 8 L.P.R.A. see. 541 *702et seq., fue la U.I.F.S.A. de 1996. No obstante, es menester señalar que el estatuto modelo fue enmendado en dos ocasiones posteriores, en 2001 y 2008.
Hoy, todos los estados y territorios de Estados Unidos, al igual que el Estado Libre Asociado de Puerto Rico, como vimos, han adoptado alguna de las versiones de la U.I.F.S.A. como parte de sus respectivos ordenamientos. A pesar de que varios de ellos han enmendando sus leyes con el fin de incorporar las enmiendas de 2001 y 2008, ese no es nuestro caso, por lo que, salvo expresión en contrario, al hablar de la U.I.F.S.A. únicamente nos referimos a la versión de 1996. Para un análisis detallado de la U.I.F.S.A. de 2001 y su posible incorporación a nuestro ordenamiento, véase S. Torres Peralta, La ley de sustento de menores y el ¡derecho alimentario en Puerto Rico, San Juan, Pubs. STP, 2007, págs. 17.01-17.54.


 En palabras del autor: Frequently, two or more valid court orders from different states established entirely different support obligations for the same obli-gor and child, engendering uncertainty and complicating the calculation of arrearages. (Enfasis nuestro y citas omitidas.) P. Wick Hatamyar, Critical Applications and Proposals for Improvements of the Uniform Interstate Family Support Act and the Full Faith and Credit for Child Support Orders Act, 71 St. John’s L. Rev. 1, 5-6 (1997).


 El ámbito de aplicación de la L.I.U.A.P. afecta a un sinnúmero de situacio-nes o procedimientos, a saber:
“(a) Excepto cuando se provea otra cosa en este capítulo, esta sección aplica a todos los procedimientos al amparo de este capítulo.
“(b) Este capítulo provee para los siguientes procedimientos:
“(1) Emisión de una orden de pensión alimentaria de ex cónyuges o de menores según se dispone en la see. 544 de este título;
“(2) ejecución de una orden de pensión alimentaria y retención de ingresos de otro estado sin necesidad de registro según se dispone en las secs. 544a a 544g de este título;
“(3) registro de una orden de pensión alimentaria de ex cónyuges o de pensión alimentaria para menores emitida por otro estado según se dispone en las sees. 545 a 547e de este título;
“(4) modificación de una orden de pensión alimentaria para menores o ex cónyuges emitida por un tribunal de Puerto Rico según se dispone en las secs. 542b a 542e de este título;
“(5) registro de una orden de pensión alimentaria para menores de otro estado para que sea modificada según se dispone en las sees. 545 a 547e de este título;
“(6) determinación de filiación según se dispone en la see. 548 de este tí-tulo, y
“(7) adquisición de jurisdicción sobre personas no residentes según se dis-pone en las sees. 542 a 542b de este título.
“(e) Una persona o la agencia de sustento de menores podrá iniciar un procedi-miento al amparo de este capítulo presentando una petición en un tribunal iniciador para que sea remitida a un tribunal recurrido o presentando una petición o reclama-ción comparable directamente en un tribunal de otro estado que tenga o pueda ad-quirir jurisdicción sobre su persona.” 8 L.P.R.A. see. 543.
Cabe destacar que la ley fomenta el que los tribunales de Puerto Rico se comu-niquen con los tribunales de los estados a través de cualquier medio, con el propósito —entre varios— de obtener información relacionada con el efecto de sentencias, ór-*704denes o decretos del tribunal estadual o del estatus de los procedimientos pendientes ante ese estado. 8 L.P.R.A. sec. 543p.


 Asimismo, a fines de disuadir de que varios estados emitan órdenes de alimentos en cuanto a las mismas partes, la ley provee un mecanismo para que la *705parte alimentista pueda solicitar que se reconozca y se haga cumplir una orden de alimentos en una jurisdicción distinta a la del tribunal que emitió inicialmente la orden. 8 L.P.R.A. sec. 545a.


 8 L.P.R.A. secs. 542d y 547-547c.


 Algunos estados han aprobado estatutos para imponer a los hijos mayores de edad el deber de alimentar a sus padres en caso de necesidad. Véase Nota, The Government’s Role in Fostering the Relationship Between Adult Children and their Elder Parents: From Filial Responsibility Laws to ... What?, A Cross-Cultural Perspective, 4 Elder L.J. 369 (1996).


 Cabe mencionar que algunos estados han aprobado legislación para recono-cer el deber de los abuelos de brindar alimentos a sus nietos en casos en que los padres biológicos son menores de edad e incapaces de cumplir con su obligación. Véase L.W. Morgan, Doing it Again: Grandparents Paying Child Support, 35 TRIAL 37 (1999).


 Precisamente, la razón fundamental para reemplazar uno de los estatutos modelos que precedieron a la U.I.F.S.A. fue que establecía obligaciones alimentarias que no existían en el ordenamiento estadounidense, tales como el deber de alimentar a los parientes en necesidad. Nota, The Uniform Interstate Family Support Act: The New URESA, 20 Dayton L. Rev. 425, 429 (1994).


 En su versión en inglés, la L.I.U.A.P. define alimentante de la forma si-guiente:
“Obligor. — Means an individual, or the state of a decedent:
“(a) Who owes or is alleged to owe a duty of support;
“(b) who is alleged but has not been adjudicated to be a parent of a child, or
“(c) who is liable under a support order.” 8 L.P.R.A. sec. 541(13) (versión traducida).


 Demanda, Apéndice de la Apelación, pág. 15.


 Es por esto que es errada la decisión de la mayoría de devolver el caso al foro de primera instancia para que se esclarezca si la Corte de Florida perdió su jurisdic-ción por una de las razones establecidas en la referida ley.
Porque sostengo que nuestros tribunales tienen jurisdicción para entender en la reclamación instada en el presente caso, procedía considerar el segundo y tercer señalamiento de error traídos por el peticionario. Estos van dirigidos, en esencia, a cuestionar la naturaleza y cuantía de la pensión alimentaria para el menor fijada por el foro primario a la luz de la prueba admitida.
No obstante, el peticionario no incluyó una transcripción o resumen de la prueba, por lo que no nos colocó en posición de pasar juicio sobre las determinaciones del Tribunal de Primera Instancia basadas en la prueba vertida ante sí. Véanse: Álvarez v. Rivera, 165 D.P.R. 1, 13 (2005); Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000); Rolón v. Charlie Car Rental, Inc., 148 D.P.R. 420 (1999).